938 S.W.2d 717 (1997)
Robert Allen MOORE
v.
STATE BAR OF TEXAS.
No. 96-0802.
Supreme Court of Texas.
February 13, 1997.
The joint agreed motion to grant application for writ of error and remand cause to trial court for entry of judgment in accordance with settlement agreement is granted. This Court's order of December 13, 1996, denying application for writ of error is withdrawn *718 and the application for writ of error, as supplemented, is granted without reference to the merits. The judgments of the courts below are vacated without reference to the merits; the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties. The motion to expedite is dismissed as moot.